Citation Nr: 1728059	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), to include the propriety of the reduction of the disability rating from 70 to 50 percent.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from March 2000 to April 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2013, December 2015, March 2016, and February 2017 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2016, the Board remanded the issue of entitlement to service connection for a back disability for further development.  The development requested having been completed, the back claim is now appropriate for appellate review.  

The Board notes that in a February 2017 rating decision, the RO denied reopening of claims for service connection for residuals of heat exhaustion and a right shoulder disability, and denied service connection for cauda equina syndrome of the penis, genitalia, and bladder, and disabilities of the right and left sciatic, L5, and S1 nerves.  In March 2017, the Veteran filed a timely notice of disagreement (NOD) with the February 2017 rating decision's denial of those claims.  In March 2017, the RO sent a let to the Veteran that acknowledged the NOD; explained that the Post-Decision Review Process would be undertaken to try resolve the disagreement; and that a statement of the case (SOC) would be rendered if the disagreement was not  resolved.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Symptoms of a back disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; and there is no medical nexus between the current back disability and active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of lumbar arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his back during active service and that he has had back pain ever since.  Specifically, at the March 2016 Board hearing, he testified that during basic training, he fell off of a platform about ten feet high.  He testified that while it was more shocking to him than anything, he did injure himself, although he did not seek medical treatment.  Rather, he continued with the training exercise.  Later that evening, he testified that he noticed the pain in his back and had difficulty performing normal tasks, but he still did not go to sick call.  He testified that he has had chiropractic care ever since separation, and that his back symptoms have never gone away.  

Service treatment records are entirely negative for any signs, symptoms, reports, treatment, or diagnoses of a back disability.  Indeed, a March 2000 psychiatric evaluation indicates no medical diagnoses under Axis III of the DSM-IV diagnostic criteria.    

Following separation from active duty in April 2000, the Veteran continued service in the National Guard.  An October 2000 Physical Profile Serial Report indicates that he had been placed on a physical profile due to a dental condition, but as of the date of the report, had been returned to full duty and assigned a "1" under Physical Capacity/Stamina of the PULHES profiling system.  There is no mention of back problems, weighing against a finding of continuous back symptoms following separation from active duty.

In January 2001, almost one year after service separation, the Veteran completed an OSHA Respirator Medical Evaluation Questionnaire, on which he responded "no" when asked if he had ever had a back injury or currently had back pain.  

The first post-service documentation of back problems is in January 2013, when the Veteran reported to a private chiropractor, Dr. E., that he had lumbosacral pain with bilateral S1 radicular pain.  He stated that he first experienced back pain during his military service, and that he had experienced intermittent pain episodes thereafter.  An x-ray revealed asymmetric presentation of the L5-S1 facet joints and mild degenerative disc disease at L5-S1.  The chiropractor opined that the pain was most likely the result of the altered biomechanics of the L5-S1 facet joint interplay.  Further, the chiropractor stated that it is as likely as not that the Veteran's duties during his military service initiated the intermittent, recurrent, lumbosacral pain which he experiences.  

In October 2013, his primary care physician noted that the Veteran again reported back pain since his military service, further noting that he had never had a TENS unit or physical therapy for his back, but saw a chiropractor when he could afford it.  The doctor assessed low back pain and lumbar radiculopathy.  The Veteran received a TENS unit the following month.

He was afforded a VA examination in August 2016.  The VA examiner diagnosed IVDS with left lower extremity radiculopathy, degenerative arthritis of the lumbar spine, and grade 1 anterolisthesis of L5 on S1.  The examiner noted that the Veteran had most recently worked as an electrician, which required prolonged standing, which aggravated his back condition.  The examiner further opined that the current back disability is less likely than not incurred in or caused by the claimed in-service injury, reasoning that review of his service treatment records did not indicate a chronic back condition in service.  In addition, there was no medical evidence to establish a nexus between the claimed in-service injury and the current disability.  

The Veteran submitted a November 2016 report from a private physician, Dr. E., M.D.  The report indicated that the Veteran reported falling backwards off of a platform during basic training, landing on his back and right side.  He had his right arm extended.  He had immediate pain in the right side of his back and right shoulder, as well as numbness down his left leg and arch of left foot.  He stated that he continued basic training because he did not want to recycle.  Since that back injury, he reported that he continued to have back pain with numbness and weakness down the left leg.  The doctor diagnosed a lumbosacral strain, degenerative arthritis of the lumbar spine, and intervertebral disc syndrome of the lumbar spine, and opined that it is more likely than not that the ten foot fall off of the platform caused significant strain and tearing of the lumbar muscles, ligaments, and discs.  In addition, it caused an immediate impingement of the left L5 and S1 spinal nerves.  The doctor further stated that the initial injury has continued causing severe pain and difficulty with the activities of daily living and the ability to work as an electrician.  Moreover, the continued muscle spasms in his back from the original injury are causing increased pressure on the discs causing impingement of the spinal nerves into the right lower leg.   

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence demonstrates there is no relationship between the Veteran's current back disability and his military service, including no credible evidence of continuous or recurrent symptoms of a back disability during active service, continuous or recurrent symptomatology of the back disability following service separation, or competent medical evidence establishing a link between the current back disability and active service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for the back disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, as discussed above, service treatment records are entirely negative for any signs, symptoms, reports, treatment, or diagnoses of a back disability, weighing against a finding of chronic symptoms of a back disability.    

Next, the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of back arthritis until 2013.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a back disability have not been continuous or recurrent since separation from active service in April 2000.    

The first post-service documentation of back problems was in 2013, as outlined above.  The absence of post-service complaints, findings, diagnosis, or treatment for a back disability for thirteen years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a back disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a back disability have not been continuous or recurrent since service separation includes the October 2000 Physical Profile Serial Report indicating that the Veteran had experienced other physical (dental) problems for which he was placed on profile, but that he was returned to full duty with no mention of any back problems.  

Even more probative evidence against a finding of continuous back symptoms since separation is the January 2001 OSHA Respirator Medical Evaluation Questionnaire on which the Veteran denied ever experiencing a back injury or experiencing current back pain.  This document provides highly probative evidence against a finding of continuous or recurrent back symptoms since active duty service (as well as the occurrence of a back injury in service).

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent back disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of his back disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a back disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, reports, symptoms, treatment, or diagnoses of a back problem; the post-service October 2000 physical profile form indicating no back problems; the January 2001 OSHA form on which the Veteran specifically denied ever having experienced a back injury as well as current back pain; and the lack of any documentation of reports or treatment for a back disability until 2013, thirteen years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a back disability since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current back disability and active service.  

In this regard, the Board finds that the 2016 VA nexus opinion, discussed above, is the most probative evidence of record and outweighs the opinions of the private chiropractor, Dr. E., and private physician, Dr. E., M.D., also discussed above.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner interviewed and examined the Veteran, was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion in the report.  

By contrast, neither the private chiropractor nor the private physician provided adequate rationale for their opinions.  While the private physician, Dr. E., M.D., appears to have based his opinion on the Veteran's description of pain following his alleged in-service injury, the service treatment records, which, again, are negative for any reports of back pain, contradict the occurrence of an injury of such a significant degree as described in Dr. E., M.D.'s report; however, Dr. E., M.D. does not address this contradiction, nor does he address, in particular, the post-service January 2001 OSHA document discussed above.

In addition, as noted above, the private chiropractor stated that the Veteran's current back pain is most likely the result of altered biomechanics of the L5-S1 facet joint interplay, and that, moreover, extreme positions held for prolonged periods can cause the pain pattern demonstrated by the Veteran.  However, the chiropractor did not address the Veteran's post-service job as an electrician, which, according to the August 2016 VA examination report, required prolonged standing.      

The Board acknowledges the Veteran's belief that his current back disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a February 2013 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements, including his testimony at the March 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, a VA examination and opinion was obtained in August 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the service treatment, private, and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in this case has been met.  38 C.F.R. § 3.159(c)(4).  The August 2016 VA examination also satisfies the Board's May 2016 remand directives.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability is denied.  


REMAND

On his April 2016 and July 2016 VA Form 9s, the Veteran requested a videoconference hearing before the Board at the RO regarding the issues of entitlement to an increased disability rating for PTSD, to include the propriety of the rating reduction, and entitlement to a TDIU.  Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.

Accordingly, issues numbered two and three are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Muscogee RO regarding the issues of entitlement to an increased disability rating for PTSD, to include the propriety of the rating reduction, and entitlement to a TDIU.  He and his attorney must be afforded adequate notice of the date and location of his hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


